TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00374-CR


John Anthony Cantu, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 963189, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 8, 2002.  The court reporters did not
respond to the Clerk's notice that the record is overdue.
The court reporters for the 331st District Court, Mr. Joel Silva and Ms. Angela
Pulatie, are ordered to file that portion of the reporter's record for which he or she is responsible no
later than September 20, 2002.  No further extension of time will be granted.
It is ordered August 14, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish